Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-KSB (Mark One) [X] ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended June 30, 2007 OR [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 333-119566 DYNAMIC ALERT LIMITED (Exact name of registrant as specified in its charter) Nevada 98-0430746 State or other jurisdiction of (I.R.S. Employer incorporation or organization Identification No.) 45unnyside, Surrey, B.C. V4A 9N3 (Address of principal executive offices) (Zip Code) Registrants telephone number, including area code: (604) 202-6747 Securities registered under Section 12(b) of the Exchange Act: None Title of each class None Securities registered under Section 12(g) of the Exchange Act: Name of each exchange on which registered None Common Stock, $0.001 Par Value (Title of class) Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. _X_Yes No Check if there is no disclosure of delinquent filers in response to Item 405 of Regulation S-B is not contained in this form, and no disclosure will be contained, to the best of registrant's knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-KSB or any amendment to this Form 10-KSB. X Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes _X_ No Net revenues for its most recent fiscal year: $717.00 Aggregate market value of the voting common equity held by non-affiliates computed by reference to the price at which the common equity was sold as of September 30, 2007: $90,000 Number of common voting shares issued and outstanding as of September 30, 2007: 4,400,000 shares of common stock DOCUMENTS INCORPORATED BY REFERENCE If the following documents are incorporated by reference, briefly describe them and identify the part of the Form 10-KSB (e.g. Part I, Part II, etc.) into which the document is incorporated: (1) any annual report to security holders; (2) any proxy or information statement; and (3) any prospectus filed pursuant to Rule 424(b) or (c) of the Securities Act of 1933. The listed documents should be clearly described for identification purposes (e.g., annual report to security holders for fiscal year ended December 24, 1990). Transitional Small Business Disclosure Format (Check one): Yes X No DOCUMENTS INCORPORATED BY REFERENCE  SB-2 Registration Statement Amendment 10 filed on October 30, 2006, SEC File Number 333-119566; Quarterly Report on Form 10-QSB/A filed July 10, 2007, Quarterly Report on Form 10-QSB filed June 4, 2007, Quarterly Report on Form 10-QSB filed March 21, 2007, Form 8-K filed March 02, 2007; Quarterly Report on Form 10-QSB filed on December 22, 2006; notice of Effectiveness filed on November 9, 2006, and as described in this Form 10-KSB annual report. TABLE OF CONTENTS Page PART I Item 1. Description of Business 4 Item 2. Description of Properties 8 Item 3. Legal Proceedings 8 Item 4. Submission of Matters to a Vote of Security Holders 8 PART II Item 5. Market For Common Equity and Related Stockholder Matters 8 Item 6. Managements Discussion and Analysis or Plan of Operation 9 Item 7. Financial Statements and Supplementary Data 12 Item 8. Changes in and Disagreements With Accountants on Accounting and Financial Disclosure 13 PART III Item 9. Directors, Executive Officers, Promoters and Control Persons and Corporate Governance: 13 Compliance with Section 16(A) of the Exchange Act Item 10. Executive Compensation 15 Item 11. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 16 Item 12. Certain Relationships and Related Transactions and Director Independence 17 Item 13. Exhibits 17 Item 14. Principal Accountant Fees and Services 17 Signatures 3 PART I ITEM 1. DESCRIPTION OF BUSINESS We incorporated as Dynamic Alert Limited (referred to herein as Dynamic, we, us, our and similar terms) on June 17, 2004, in the State of Nevada. Our principal executive offices are located at 45unnyside, Surrey, British Columbia, V4A 9N3. Our telephone number is (604) 202-6747. Our fiscal year end is June 30. We are in the process of establishing a business that assists consumers with their securities needs. We intend to offer a three-fold service. Our first focus is to assist our clients in developing personalized security plans. It is our managements opinion that having a personalized security plan in place may help create an atmosphere of safety and may allow consumers the ability to conduct daily activities without undue worry and concern. Our second focus is to source and market personal security products. This includes selling personal protection equipment and devices through our website and from our portable kiosk which will be placed periodically in local shopping malls and at business and leisure/travel conventions. Our third focus will be to provide personal protection on an as-needed basis. Our goal is to help our customers create and implement a personalized security plan. We are in an early development stage of operations. Since incorporation, we have not made any significant purchases or sale of assets, nor have we been involved in any mergers, acquisitions or consolidations. We have never declared bankruptcy, been in receivership, or been involved in any legal action or proceedings. Principal Products and Services Our target market is comprised of individuals in need of personalized security plans. We will offer services to help the consumer develop such a plan. The plan will review the daily activities of the individual in order to anticipate possible personal exposure to danger. The plan would identify weaknesses in their personal security and make plans of response if confronted by an assailant. For example, the plan would aid in developing skills to respond effectively if the individual were to encounter a would-be assailant in a poorly lit parking garage. In addition, we intend to offer personal security products. These products may include items such as personal alarms, safety lights, canine repellant and dog chasers using ultrasonic technology. For the family with young children, we may expand into other electronic devices like child guard transmitter/receivers and telephone voice changers which may be used as in-home devices to help keep the child safe. A child guard/monitor alarm, when worn by the child, sends a constant signal to the receiver, letting the adult, who is holding the receiver, know that the child is starting to wander away. For home protection, we may include such devices as door jammers, window security clamps, motion sensors, as well as entrance alerts for both windows and doors. We expect to carry these types of products in inventory. We will also provide personal protection for clients on an as-needed-basis in situations such as: (a) traveling on business or leisure trips; (b) hosting sensitive social or business gatherings; (c) personal or residential perimeter security for visiting celebrities; and (d) any other situation requiring discrete personal protection. These services will be provided on a short-term hourly basis or for a contracted period of time as required by our clients. The Market Our initial target market is the Greater Vancouver Regional District and Fraser Valley, British Columbia, Canada. Our focus will be individuals who are concerned about their personal security and physical well being. For instance, we will target individuals who spend relatively long periods of uninterrupted time engaged in a focused activity. An example would be a person training for a marathon, spending large blocks of time running. For a consumer such as this there would be two (2) options. Option one would include the carrying of a personal alarm, safety reflectors, and/or a choice of dog repellants. Although these items are available at many retail stores, we would also sell personal protection products, at retail prices, when they are deemed an appropriate component of their personalized security plan. Option two would be security personnel that would ride or drive along with the client to provide visual security. These services would be provided by our directors. 4 Another market that we will target is individuals living alone. We will offer products such as personal alarms, window/door security devices, motion sensors and telephone voice changers to these consumers. Additionally, we will offer physical security staff engaged in providing perimeter and visual security to the consumers premise. Yet another niche market is families with young children. Whether in the home or while out with a parent or guardian, there are several types of security devices available. For in-home security, there are alarms that will alert the caregiver if the child opens a window or door. Outside the home, a product such as an electronic child guard transmitter will notify the caregiver if the child wanders more than a predetermined number of feet from the receiver. Our marketing strategy will be aimed to include persons traveling in unfamiliar surroundings or those arriving in the Greater Vancouver Regional District and the Fraser Valley area.
